COLEMAN, J.
The appellant was convicted of manslaughter in the second degree.
There are but two questions for our consideration. The first is, that the court overruled a motion for a new trial. In criminal cases the granting or. refusal of a motion for a new trial, is discretionary with the trial court. By the terms of the statute, we are authorized to revise the ruling of the court upon motions for a new trial to civil causes. — Jolly v. The State, 94 Ala. 19; Walker v. The State, 91 Ala. 76.
The next question reserved by exception is, that the court erred in admitting the testimony of I)r. C. W. Taylor, given by him on a preliminary investigation and trial of the case. The bill of exceptions shows that Dr. Taylor was duly sworn on the preliminary trial, that his testimony was reduced to writing, read, over to him, sworn to and signed,'that at the time of this trial,’he had removed from this State, and was in the State of Texas. There was no error in admitting the evidence.— Pruitt v. The State, 92 Ala. 41; South v. The State, 86 Ala. 617. There is no error in the record.
Affirmed.